United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2178
                                    ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Stevie Glenn Howard,                   *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                              Submitted: November 14, 2006
                                 Filed: November 17, 2006
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Stevie Glenn Howard pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The district court1 sentenced him
to the statutory maximum sentence of 120 months imprisonment, and Howard appeals,
challenging the reasonableness of his sentence. We affirm.




      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       Howard was indicted for being a felon in possession of a firearm after local
authorities stopped his pickup truck in response to a 911 domestic disturbance call.
Police discovered shotgun shells in the vehicle and subsequently recovered a shotgun
from a closet in Howard's residence. Howard admitted knowing possession of the
firearm as a felon and pled guilty to the charge.

       At sentencing, the district court calculated a total offense level of 21 and
criminal history category VI with a resulting advisory guideline range of 77 to 96
months. The government argued for an upward departure based on the
underrepresentation of defendant's criminal history and the likelihood of recidivism,
and the district court informed the parties that it was considering an upward variance
to the statutory maximum sentence of 120 months. The court then denied the motion
for an upward departure and instead varied upward from the suggested guideline range
to impose a 120 month sentence. Howard appeals, arguing that the court abused its
discretion when it varied upward and that the extent of the variance resulted in an
unreasonable sentence.

        We review the decision to vary from the suggested guideline range and the
resulting sentence for reasonableness, United States v. Mickelson, 433 F.3d 1050,
1055 (8th Cir. 2006); United States v. Ture, 450 F.3d 352, 356 (8th Cir. 2006), which
is a standard "akin to our traditional review for abuse of discretion." United States v.
Claiborne, 439 F.3d 479, 481 (8th Cir. 2000). A sentencing court abuses its discretion
if it "fails to consider a relevant factor that should have received significant weight,
gives significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors."
United States v. Long Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005).

      The district court stated that its upward variance was based on the factors in 18
U.S.C. § 3553(a), "the defendant's significant and violent criminal history, the
probability of the defendant committing future crimes, and the defendant's child

                                          -2-
support arrearage." Given Howard's expansive criminal record, which includes 14
convictions for which he did not receive criminal history points, 3 prior felony
convictions, and 7 assault convictions, and the fact that Howard was in arrears in child
support payments in the amount of $21,529 at the time of sentencing, we conclude
that the district court's upward variance and resulting 120 month sentence do not
traverse "the boundaries of reasonableness." United States v. Marshall, 411 F.3d 891,
895 (8th Cir. 2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -3-